          Case 1:11-cr-00933-RJS Document 132 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                      5/14/2020
          -v-
                                                           No. 11-cr-933-3 (RJS)
                                                                 ORDER
 TYSHAN SHIPMAN,

                             Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the government shall file a response by Monday,

May 18, 2020, setting forth its position on defendant’s motion for compassionate release from

custody (ECF No. 129).



SO ORDERED.

Dated:          May 14, 2020
                New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
